Citation Nr: 1628891	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-24 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vitiligo, claimed as white spots on arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to February 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board acknowledges that the issue of entitlement to service connection for vitiligo has been perfected, but not yet certified to the Board.  Given the Veteran's submission of evidence and request for a hearing, the Board will exercise judicial discretion and accept jurisdiction over that issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran perfected his appeal as to the matter of service connection for vitiligo and requested a Travel Board hearing.  [Notably, in an earlier July 2014 VA Form 9 specifically appealing the denial of service connection for his tinnitus claim, the Veteran had not requested a Board hearing.  However, in the October 2015 VA Form 9, the Veteran referenced evidence submitted by his representative subsequent to the September 2013 rating decision on appeal which he suggests is also relevant to his tinnitus claim.  As such, the Board interprets the October 2015 VA Form 9 as a request for a Board hearing in connection with both matters on appeal.]  Because he is entitled to such a hearing upon request, and because Travel Board hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

